 


109 HRES 634 IH: Expressing the sense of the House of Representatives on reaching an agreement on the future status of Kosovo.
U.S. House of Representatives
2005-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 634 
IN THE HOUSE OF REPRESENTATIVES 
 
December 17, 2005 
Mr. Chabot (for himself, Mr. Berman, Mr. Pence, and Mr. Schiff) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the sense of the House of Representatives on reaching an agreement on the future status of Kosovo. 
  
 Whereas, on June 10, 1999, the United Nations Security Council adopted Resolution 1244 which authorized the Secretary-General of the United Nations to establish an interim administration for Kosovo to assume the supreme legal authority in Kosovo with the task of promoting substantial autonomy and self-governance in Kosovo and facilitating a political process to determine the future status of Kosovo;  
 Whereas, on December 10, 2003, the United Nations interim administration, known as the United Nations Interim Administration Mission in Kosovo, presented the Standards for Kosovo document which set out the requirements to be met to advance stability in Kosovo;  
 Whereas the Standards for Kosovo require the establishment of functioning democratic institutions in Kosovo, including providing for the holding of elections, establishing the Provisional Institutions of Self-Government, and establishing media and civil society, the establishment of rule of law to ensure equal access to justice and to implement mechanisms to suppress economic and financial crime, and the establishment of freedom of movement in Kosovo, including the free use of language;  
 Whereas the Standards for Kosovo further require sustainable returns and the rights of communities and their members, improvements in economic and financial institutions, including the prevention of money laundering and the establishment of an attractive environment for investors, the establishment of property rights, including the preservation of cultural heritage, and the development of a sustained dialogue, including a Pristina-Belgrade dialogue and a regional dialogue;  
 Whereas the ethnic violence that occurred in Kosovo from March 17, 2004 through March 19, 2004, represented a severe setback to the progress the people of Kosovo achieved in implementing the Standards for Kosovo and resulted in 20 deaths and damage to or destruction of approximately 900 homes and 30 Serbian Orthodox churches and other religious sites;  
 Whereas the bomb attacks against the people and international institutions in Kosovo that occurred from July 2, 2005 through July 4, 2005, were unacceptable events that work counter to the interests and efforts of the majority of the people of Kosovo and signal that more work must be done to promote the implementation of the Standards for Kosovo;  
 Whereas the status of Kosovo, which is neither stable nor sustainable, is a critical issue affecting the aspirations of Southeast Europe for stability, peace, and eventual membership in the European Union;  
 Whereas the authorities and institutions of Kosovo must be empowered to act independently to achieve the Standards for Kosovo so that such authorities and institutions may assume responsibility for any progress or setbacks;  
 Whereas 2005 must be a year of decision for representatives of Kosovo, Serbia and Montenegro, and the United Nations to move forward on the status of Kosovo;  
 Whereas the basic values of multi-ethnicity, democracy, and market-orientation must remain at the heart of any effort to resolve the question of the future status of Kosovo; and  
 Whereas the support of all of the people of Kosovo is required to achieve a successful outcome that addresses those basic values: Now, therefore, be it  
 
That it is the sense of the House of Representatives that—
(1)the unresolved status of Kosovo is neither sustainable nor beneficial to the progress toward stability and peace in Southeast Europe and its integration with Europe;
(2)the leaders of Kosovo and Serbia and Montenegro and the representatives of the United Nations should work toward an agreement on the future status of Kosovo and a plan for transformation in Kosovo;
(3)such agreement and plan should—
(A)address the claims and satisfy the key concerns of the people of Kosovo and the people of Serbia and Montenegro;
(B)seek compromises from both Kosovo and Serbia and Montenegro to reach an agreement;
(C)promote the integration of Southeast Europe with the European Union and the North Atlantic Treaty Organization;
(D)reinforce efforts to encourage full cooperation by the governments of Kosovo and of Serbia and Montenegro with the International Crimes Tribunal for the Former Yugoslavia;
(E)promote stability in the region and take into consideration the stability of democracy in Kosovo and in Serbia and Montenegro;
(F)promote the active participation of Serbians in Kosovo in elections and in the government of Kosovo; and
(G)require the fulfillment of the Standards for Kosovo, the requirements that the United Nations Interim Administration Mission in Kosovo established to advance stability in Kosovo, in accordance with prior commitments and in support of the initiation of discussions on status with particular emphasis on the problem of human rights in minority communities;
(4)the anticipated discussions of the long-term status of Kosovo should result in a plan for implementing the Standards for Kosovo, particularly with regard to minority protections, return of property, and the development of rule of law as it relates to the improvement of protection of minorities, the return of internally displaced persons, the return of property, and the prosecution of human rights violations; and
(5)Kosovo, Serbia and Montenegro, and the United Nations, during the negotiations related to the long-term status of Kosovo, should require—
(A)increased monitoring and reporting of the progress on the implementation of the Standards for Kosovo and any incidents of human rights violations, and should broaden the involvement of minorities and community-level representatives in monitoring, reporting, and publicizing that progress;
(B)that the authorities and institutions of Kosovo be given greater authority and independence in fulfilling the Standards for Kosovo, including assuming the responsibility for any setbacks and progress and acquiring experience in assuming greater autonomy; and
(C)a broad public awareness campaign to raise awareness of both the plan to resolve the question of the status of Kosovo and the requirements for the transition of Kosovo to a permanent status, including the importance of the progress in implementing the Standards for Kosovo and the necessity of ensuring peace and suppressing all forms of discrimination and violence so that the region may move forward toward a future of greater prosperity, stability, and lasting peace. 
 
